DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Applicant’s preliminary amendment filed 31 January 2019 is acknowledged.  Claims 1-22 have been canceled.  Claim 23 has been added and is under consideration.


Information Disclosure Statement
The information disclosure statements filed 17 November 2020, 28 February 2020 (two filings), 25 July 2019, 28 March 2019, and 07 March 2019 (two filings) have been considered.  Initialed copies of the IDSs accompany this Office Action.  



Art-Based Rejections

Provisional application no. 61/986,913 does not appear to provide adequate written support for methods of treating in which “pomalidomide” is administered as part of the combination therapy.  The effective filing date of the instant claim is thus considered to be the filing date of application 14/701,628 to which this applicant claims priority; i.e., 01 May 2015.  


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 23 is rejected both under 35 U.S.C. 102(a)(1) and under 35 U.S.C. 102(a)(2) as anticipated by WO2013/059885 to Wilson et al. (“Wilson;” IDS), and additionally as anticipated by US9611322 (IDS) or US20170233449 (IDS) under 35 USC 102(a)(2), which are US patent and patent publications claiming benefit of the PCT) (all references below are to the WO). 
Each of the applied references has a common inventor with the instant application.  Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by:  (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with  35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.

Wilson teaches antibody constructs in which an antibody that binds a cell surface protein is linked to an attenuated form of interferon alpha-2b.  See entire document, e.g., “Summary of the Invention at [0013]-[0051], but especially [0032]-[0035], [0176], [0191]-[0192], [0197].  In one embodiment, the construct comprises an anti-CD38 antibody linked to attenuated IFNalpha2b.  E.g., [0334]-[0356].  The anti-CD38-IFNalpha2b constructs are taught to be useful for the treatment of human tumors including multiple myeloma, a leukemia, or a lymphoma.  E.g., [0034].  Wilson further teaches that when multiple myeloma is the cancer to be treated, the constructs can be combined with current therapies, including lenalidomide or pomalidomide.  E.g., [0197].  Wilson’s teachings therefore anticipate the claimed invention.  

Claim 23 is rejected both under 35 U.S.C. 102(a)(1) and under 35 U.S.C. 102(a)(2) as anticipated by WO2014178820 to Clarke et al. (“Clarke;” IDS), and in addition under 35 U.S.C. 102(a)(2) as anticipated by US9963515 (IDS) or US20180305460 (IDS), which are US patent and patent publications claiming benefit of the PCT) (all references below are to the WO). 
Each of the applied references has a common inventor with the instant application.  Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by:  (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with  35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.

Clarke teaches constructs in which an antibody that binds CD38 is linked to an attenuated form of interferon alpha-2b for inhibiting the proliferation of cancer cells that express CD38 and the receptor for IFN alpha-2b.  See entire document, e.g., Abstract.  The anti-CD38-IFNalpha2b constructs are taught to be useful for the treatment of human tumors including multiple myeloma, leukemia, and lymphoma, among others.  E.g., [0025], [0126].  Clarke further teaches that when multiple myeloma is to be treated, the constructs can be combined with current therapies, including lenalidomide or pomalidomide.  E.g., [0128].  Clarke’s teachings therefore anticipate the claimed invention.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 23 is rejected under 35 U.S.C. 103 as being obvious over US2010/0092489 to van de Winkel et al. (“van de Winkel”; IDS) in view of US2013/0230517 to Grewal et al. (Grewal; IDS).
Van de Winkel teaches methods of treating CD38-expressing cancers by administering combinations of an antibody that binds CD38 and additional agents.  See entire document, e.g., Abstract, Brief Description, claims.  The cancers to be treated include B cell lymphoma and leukemia, multiple myeloma, and others.  E.g., [0396]-[0400].  In one embodiment, the combination therapy comprises either lenalidomide or pomalidomide (aka CC4047).  E.g. claim 6 and [0163].  Triple therapies are expressly contemplated.  E.g., [0420].  The anti-CD38 antibody can be conjugated to a therapeutic moiety, including an immunomodulatory cytokine that if interferon alpha.  E.g., [0342] and [0346] and [0390].

Van de Winkel does not teach treating the CD38-expressing cancers with a fusion polypeptide construct comprising an anti-CD38 antibody linked to an attenuated interferon alpha-2b (IFNa2b).  

Grewal teaches fusion molecules comprising an antibody that targets a tumor antigen linked to an interferon alpha mutant molecule.  See entire document, e.g., Abstract.  In one embodiment, the tumor targeting antibody binds CD38. E.g. [0073].  The engineered antibody-IFNa mutant fusions provide improved therapeutic index and preserved or increased efficacy compared to fusion constructs in which the interferon alpha is not mutated.  E.g., Abstract.  
In view of the improved therapeutic index of Grewal’s mutant and attenuated IFNa2b constructs, the ordinary artisan prior to the effective filing date of the invention would have selected the attenuated IFNa2b of Grewal for inclusion in the anti-CD38 –cytokine conjugate of van de Winkel with an reasonable expectation of improving the therapeutic index of that conjugate as well.  Van de Winkel teaches the instant method but for the inclusion of an attenuated IFNa2b as part of the anti-CD38 fusion polypeptide.  Substitution of an attenuated interferon alpha 2b as taught by Grewal into the construct of van de Winkel would have required no more than routine molecular techniques.   Accordingly, the substitution would have been prima facie obvious to one ordinary skill in the art before the effective filing date of the claimed invention.  


Claim 23 is rejected under 35 U.S.C. 103 as being obvious over US10544199 to Behrens et al. (“Behrens”; PTO-892) in view of US20130302318 to Rojkjaer et al. (IDS).
The applied Behrens reference has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2).
 
Behrens teaches fusion polypeptide constructs comprising anti-CD38 antibodies linked to an attenuated interferon alpha-2b (IFNa2b).  See entire document, e.g., Abstract and claims 9-11.

However, Rojkjaer teaches that lenalidomide and pomalidomide can each be used in combination therapy with anti-CD38 antibodies to treat multiple myeloma and non-Hodgkin’s lymphoma to obtain a synergistic improvement.  E.g., Rojkjaer, see entire document, e.g., Abstract, [0038], [0063], [0068]-[0072], and “Claims.”  Because thalidomide analogs such as lenalidomide and pomalidomide upregulate expression of CD38 on tumor cells, it would also have been obvious to utilize the combination to treat other CD38-expressing tumor such as multiple myeloma at different stages, Waldenstrom’s macroglobulinemia, chronic myelogenous leukemia (CML), chronic lymphocytic leukemia (CLL), or acute lymphoblastic leukemia (ALL), as well as other lymphoma or leukemia.  The rationale to combine two known therapies to obtain a predictable improvement in a method of treating is consistent with the exemplary rationales provided by the Supreme Court in KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1395-97 (2007) and discussed in M.P.E.P. § 2143.  For these reasons, the invention as a whole would have been prima facie obvious to one ordinary skill in the art before the effective filing date of the claimed invention.  
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with  35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.  See generally MPEP § 706.02(l)(1) and § 706.02(l)(2).  



Claim Rejections – Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  


Claim 23 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of US Patent No. 9,636,334 (IDS).
The claims of the ‘334 are directed to methods of treating the same CD38-expressing cancers by administering constructs comprising an anti-CD38 antibody linked to an attenuated interferon alpha in combination with lenalidomide or pomalidomide as recited in the instant claim.  Therefore, the claims are not patentably distinct.
The instant application was filed as a CON of 15/420,152, which was a CON of USSN 14/701,628, which issued as the ‘334.  It lists identical inventors.  The current application is not a divisional filing of the '628 application; hence, the prohibition of 35 U.S.C. 121 does not apply.



Claim 23 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of US Patent No. 10,232,041 (IDS).
The claims of the ‘041 are directed to methods of treating the same CD38-expressing cancers by administering constructs comprising an anti-CD38 antibody linked to an attenuated interferon alpha in combination with lenalidomide or pomalidomide as recited in the instant claim.  Therefore, the claims are not patentably distinct.
The instant application was filed as a CON of 15/420,152, which issued as the ‘041.  It lists identical inventors.  The current application is not a divisional filing of the '152 application; hence, the prohibition of 35 U.S.C. 121 does not apply.




Claim 23 is rejected on the ground of nonstatutory double patenting as being unpatentable over at least claims 1 and 9 of U.S. Patent No. 9,611,322 (IDS) in view of US20130302318 to Rojkjaer et al. (IDS).   
Although the claims at issue are not identical, they are not patentably distinct.  Claims 1 and 9 of the ‘322 recites a polypeptide construct comprising an antibody that binds CD38 linked to an attenuated INF alpha as recited in the instant claim.  While the patented claims do not recite methods of treating in combination with lenalidomide or pomalidomide, the specification of the '322 at column 37, lines 55-61 indicates that a utility of the products claimed includes methods of treating multiple myeloma using combination therapy with lenalidomide or pomalidomide and the constructs recited in the instantly claimed methods.  E.g., Sun Pharmaceutical Industries v. Eli Lilly and Co., 611 F.3d 1381, 1389 (2010); AbbVie Inc. v. Kennedy Institute of Rheumatology Trust, 764 F.3d 1366, 112 USPQ2d 1001 (Fed. Cir. 2014).  
In addition or alternatively, Rojkjaer teaches that lenalidomide and pomalidomide can each be used in combination therapy with anti-CD38 antibodies to treat multiple myeloma and non-Hodgkin’s lymphoma to obtain a synergistic improvement.  E.g., Rojkjaer, see entire document, e.g., Abstract, [0038], [0063], [0068]-[0072], and “Claims.”  Because thalidomide analogs such as lenalidomide and pomalidomide upregulate expression of CD38 on tumor cells, it would also have been obvious to utilize the combination to treat other CD38-expressing tumor such as multiple myeloma at different stages, Waldenstrom’s macroglobulinemia, chronic myelogenous leukemia (CML), chronic lymphocytic leukemia (CLL), or acute lymphoblastic leukemia (ALL), as well as other lymphoma or leukemia.  Accordingly, the currently claimed combination therapy would have been obvious to the ordinary artisan at the time the invention was made.  Therefore, the claims are not patentably distinct.
The ‘322 was filed as USSN 14/262,841 and is a CON of PCT/AU2012/001323, filed 29 October 2012.  It shares common inventors but was filed in the name of a different inventive entity.  The current application is not a divisional filing of the '841 application; hence, the prohibition of 35 U.S.C. 121 does not apply.

Claim 23 is directed to an invention not patentably distinct from claims 1 and 9 of commonly assigned US9611322 for the reasons set forth above.
The USPTO may not institute a derivation proceeding in the absence of a timely filed petition. The U.S. Patent and Trademark Office normally will not institute a derivation proceeding between applications or a patent and an application of common ownership (see 37 CFR 42.411).  Commonly assigned US9611322, discussed above, would be prior art to the noted claims under 35 U.S.C. 102(a)(2) if the patentably indistinct inventions were not commonly owned or deemed to be commonly owned as of the effective filing date under 35 U.S.C. 100(i) of the claimed invention. 
In order for the examiner to resolve this issue the applicant or patent owner can provide a statement under 35 U.S.C. 102(b)(2)(C) and 37 CFR 1.104(c)(4)(i) to the effect that the subject matter and the claimed invention, not later than the effective filing date of the claimed 
A showing that the inventions were commonly owned or deemed to be commonly owned as of the effective filing date under 35 U.S.C. 100(i) of the claimed invention will preclude a rejection under 35 U.S.C. 102 or 103 based upon the commonly assigned case.




Claim 23 is rejected on the ground of nonstatutory double patenting as being unpatentable over at least claims 8, 9, 13, 14, 17, 18, and 22-27 of US Patent No. 9,963,515 (IDS) in view of US20130302318 to Rojkjaer et al. (IDS).
Although the claims at issue are not identical, they are not patentably distinct.  The claims of the ‘515 recite an anti-CD38 antibody-attenuated interferon alpha-2b fusion construct as recited in the instant claim.  While the patented claims do not recite methods of treating in combination with lenalidomide or pomalidomide as recited in the instant claim, the specification of the '515 at column 35, lines 40-47 indicates that a utility of the products claimed includes methods of treating multiple myeloma comprising combination therapy with lenalidomide or pomalidomide and the constructs, as recited in the instantly claimed methods.  E.g., Sun Pharmaceutical Industries v. Eli Lilly and Co., 611 F.3d 1381, 1389 (2010); AbbVie Inc. v. Kennedy Institute of Rheumatology Trust, 764 F.3d 1366, 112 USPQ2d 1001 (Fed. Cir. 2014).  

US9963515 was filed as USSN 14/922,282 and is a CON of PCT/AU2013/038659, filed 29 April 2013.  It shares common inventors but was filed in the name of a different inventive entity.  The current application is not a divisional filing of the '282 application; hence, the prohibition of 35 U.S.C. 121 does not apply.


Claim 23 is directed to an invention not patentably distinct from claims 8, 9, 13, 14, 17, 18, and 22-27 of commonly assigned US9963515 for the reasons set forth above.
The USPTO may not institute a derivation proceeding in the absence of a timely filed petition. The U.S. Patent and Trademark Office normally will not institute a derivation proceeding between applications or a patent and an application of common ownership (see 37 CFR 42.411).  Commonly assigned US9963515, discussed above, would be prior art to the noted claims under 35 U.S.C. 102(a)(2) if the patentably indistinct inventions were not commonly owned or deemed to be commonly owned as of the effective filing date under 35 U.S.C. 100(i) of the claimed invention. 
In order for the examiner to resolve this issue the applicant or patent owner can provide a statement under 35 U.S.C. 102(b)(2)(C) and 37 CFR 1.104(c)(4)(i) to the effect that the subject matter and the claimed invention, not later than the effective filing date of the claimed invention, were owned by the same person or subject to an obligation of assignment to the same person.  Alternatively, the applicant or patent owner can provide a statement under 35 U.S.C. 102(c) and 37 CFR 1.104(c)(4)(ii) to the effect that the subject matter was developed and the claimed invention was made by or on behalf of one or more parties to a joint research 
A showing that the inventions were commonly owned or deemed to be commonly owned as of the effective filing date under 35 U.S.C. 100(i) of the claimed invention will preclude a rejection under 35 U.S.C. 102 or 103 based upon the commonly assigned case.





Claim 23 is rejected on the ground of nonstatutory double patenting as being unpatentable over at least claims 9-11 of US10544199 (PTO-892) in view of US20130302318 to Rojkjaer et al. (IDS).  
Although the claims at issue are not identical, they are not patentably distinct from each other because claims 9-11 of the ‘199 recite fusion polypeptide constructs comprising anti-CD38 antibodies linked to an attenuated interferon alpha-2b (IFNa2b).  
The claims of the ‘199 do not recite combination therapy for treating CD38-expressing cancers such as multiple myeloma or lymphoma by co-administering lenalidomide or pomalidomide with the anti-CD38-IFNa2b fusion construct.  
However, Rojkjaer teaches that lenaPTO-892lidomide and pomalidomide can each be used in combination therapy with anti-CD38 antibodies to treat multiple myeloma and non-Hodgkin’s lymphoma to obtain a synergistic improvement.  E.g., Rojkjaer, see entire document, e.g., Abstract, [0038], [0063], [0068]-[0072], and “Claims.”  Because thalidomide analogs such as lenalidomide and pomalidomide upregulate expression of CD38 on tumor cells, it would also have been obvious to utilize the combination to treat other CD38-expressing tumor such as multiple myeloma at different stages, Waldenstrom’s macroglobulinemia, chronic myelogenous 
US10544199 was filed 23 October 2015 as USSN 14/921,420 and published as US2016/0122410 (IDS) on 05 May 2016.  It claims benefit of AU2014904326 filed 29 October 2014.  It shares common inventors but was filed in the name of a different inventive entity.  It is currently entirely commonly owned with the instant application.  The current application is not a divisional filing of the '420 application; hence, the prohibition of 35 U.S.C. 121 does not apply.


Claim 23 is directed to an invention not patentably distinct from claims 9-11 of commonly assigned US10544199 for the reasons set forth above.
The USPTO may not institute a derivation proceeding in the absence of a timely filed petition. The U.S. Patent and Trademark Office normally will not institute a derivation proceeding between applications or a patent and an application of common ownership (see 37 CFR 42.411).  Commonly assigned US10544199, discussed above, would be prior art to the noted claims under 35 U.S.C. 102(a)(2) if the patentably indistinct inventions were not commonly owned or deemed to be commonly owned as of the effective filing date under 35 U.S.C. 100(i) of the claimed invention. 
In order for the examiner to resolve this issue the applicant or patent owner can provide a statement under 35 U.S.C. 102(b)(2)(C) and 37 CFR 1.104(c)(4)(i) to the effect that the subject matter and the claimed invention, not later than the effective filing date of the claimed invention, were owned by the same person or subject to an obligation of assignment to the same person.  Alternatively, the applicant or patent owner can provide a statement under 35 U.S.C. 102(c) and 37 CFR 1.104(c)(4)(ii) to the effect that the subject matter was developed and the claimed invention was made by or on behalf of one or more parties to a joint research agreement that was in effect on or before the effective filing date of the claimed invention, and the claimed invention was made as a result of activities undertaken within the scope of the joint research agreement; the application must also be amended to disclose the names of the parties to the joint research agreement.
A showing that the inventions were commonly owned or deemed to be commonly owned as of the effective filing date under 35 U.S.C. 100(i) of the claimed invention will preclude a rejection under 35 U.S.C. 102 or 103 based upon the commonly assigned case.






Claim 23 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over at least claims 1, 3-6, 12-21, 25, and 26 of copending application No. 15/447,912 (now allowed, pub’d as US20170233449; (IDS)) in view of US20130302318 to Rojkjaer et al. (IDS).   
Although the claims at issue are not identical, they are not patentably distinct.  Claims 1, 3-6, 12-21 of the ‘912 recites a polypeptide construct comprising an antibody that binds CD38 linked to an attenuated INF alpha2b as recited in the instant claim.  Claims 25 and 26 recite methods of treating cancer, including multiple myeloma, by administering the fusion polypeptide.  While the copending claims do not recite methods of treating in combination with lenalidomide or pomalidomide, the specification of the '912 indicates that a utility of the products claimed includes methods of treating multiple myeloma using combination therapy with lenalidomide or pomalidomide and the constructs recited in the instantly claimed methods.  E.g., Sun Pharmaceutical Industries v. Eli Lilly and Co., 611 F.3d 1381, 1389 (2010); AbbVie Inc. v. Kennedy Institute of Rheumatology Trust, 764 F.3d 1366, 112 USPQ2d 1001 (Fed. Cir. 2014).  
In addition or alternatively, Rojkjaer teaches that lenalidomide and pomalidomide can each be used in combination therapy with anti-CD38 antibodies to treat multiple myeloma and non-Hodgkin’s lymphoma to obtain a synergistic improvement.  E.g., Rojkjaer, see entire document, e.g., Abstract, [0038], [0063], [0068]-[0072], and “Claims.”  Because thalidomide analogs such as lenalidomide and pomalidomide upregulate expression of CD38 on tumor cells, it would also have been obvious to utilize the combination to treat other CD38-expressing tumor such as multiple myeloma at different stages, Waldenstrom’s macroglobulinemia, chronic myelogenous leukemia (CML), chronic lymphocytic leukemia (CLL), or acute lymphoblastic leukemia (ALL), as well as other lymphoma or leukemia.  Accordingly, the 
The ‘912 was filed as CON of USSN 14/262,841, which is a CON of PCT/AU2012/001323, filed 29 October 2012.  It shares common inventors but was filed in the name of a different inventive entity.  The current application is not a divisional filing of the '912 application; hence, the prohibition of 35 U.S.C. 121 does not apply.

This is a provisional double patenting rejection because the conflicting claims have not in fact been patented.

Claim 23 is directed to an invention not patentably distinct from claims 1, 3-6, 12-21, 25, and 26 of commonly assigned USSN 15/447,912 for the reasons set forth above.
The USPTO may not institute a derivation proceeding in the absence of a timely filed petition. The U.S. Patent and Trademark Office normally will not institute a derivation proceeding between applications or a patent and an application of common ownership (see 37 CFR 42.411).  Commonly assigned USSN 15/447,912, discussed above, would be prior art to the noted claims under 35 U.S.C. 102(a)(2) if the patentably indistinct inventions were not commonly owned or deemed to be commonly owned as of the effective filing date under 35 U.S.C. 100(i) of the claimed invention. 
In order for the examiner to resolve this issue the applicant or patent owner can provide a statement under 35 U.S.C. 102(b)(2)(C) and 37 CFR 1.104(c)(4)(i) to the effect that the subject matter and the claimed invention, not later than the effective filing date of the claimed invention, were owned by the same person or subject to an obligation of assignment to the same person.  Alternatively, the applicant or patent owner can provide a statement under 35 U.S.C. 102(c) and 37 CFR 1.104(c)(4)(ii) to the effect that the subject matter was developed and the claimed invention was made by or on behalf of one or more parties to a joint research agreement that was in effect on or before the effective filing date of the claimed invention, and the claimed invention was made as a result of activities undertaken within the scope of the joint research agreement; the application must also be amended to disclose the names of the parties to the joint research agreement.
A showing that the inventions were commonly owned or deemed to be commonly owned as of the effective filing date under 35 U.S.C. 100(i) of the claimed invention will preclude a rejection under 35 U.S.C. 102 or 103 based upon the commonly assigned case.





Claim 23 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 16 and 18-29 of copending application No. 15/957,341 (pub’d as US20180305460; IDS) in view of US20130302318 to Rojkjaer et al. (IDS).
Sun Pharmaceutical Industries v. Eli Lilly and Co., 611 F.3d 1381, 1389 (2010); AbbVie Inc. v. Kennedy Institute of Rheumatology Trust, 764 F.3d 1366, 112 USPQ2d 1001 (Fed. Cir. 2014).  
In addition or alternatively, Rojkjaer teaches that lenalidomide and pomalidomide can each be used in combination therapy with anti-CD38 antibodies to treat multiple myeloma and non-Hodgkin’s lymphoma to obtain a synergistic improvement.  E.g., Rojkjaer, see entire document, e.g., Abstract, [0038], [0063], [0068]-[0072], and “Claims.”  Because thalidomide analogs such as lenalidomide and pomalidomide upregulate expression of CD38 on tumor cells, it would also have been obvious to utilize the combination to treat other CD38-expressing tumor such as multiple myeloma at different stages, Waldenstrom’s macroglobulinemia, chronic myelogenous leukemia (CML), chronic lymphocytic leukemia (CLL), or acute lymphoblastic leukemia (ALL), as well as other lymphoma or leukemia.  Accordingly, the currently claimed combination therapy would have been obvious to the ordinary artisan at the time the invention was made.  Therefore, the claims are not patentably distinct.
USSN 15/957,341 is a DIV of USSN 14/922,282, which is a CON of PCT/AU2013/038659, filed 29 April 2013, and published as US2016/0068612 (IDS) on 05 May 2016.  It shares common inventors but was filed in the name of a different inventive entity.  The current application is 
This is a provisional double patenting rejection because the conflicting claims have not in fact been patented.

Claim 23 is directed to an invention not patentably distinct from claims 16 and 18-29 of commonly assigned 15/957,341 for the reasons set forth above.
The USPTO may not institute a derivation proceeding in the absence of a timely filed petition. The U.S. Patent and Trademark Office normally will not institute a derivation proceeding between applications or a patent and an application of common ownership (see 37 CFR 42.411).  Commonly assigned 15/957,341, discussed above, would be prior art to the noted claims under 35 U.S.C. 102(a)(2) if the patentably indistinct inventions were not commonly owned or deemed to be commonly owned as of the effective filing date under 35 U.S.C. 100(i) of the claimed invention. 
In order for the examiner to resolve this issue the applicant or patent owner can provide a statement under 35 U.S.C. 102(b)(2)(C) and 37 CFR 1.104(c)(4)(i) to the effect that the subject matter and the claimed invention, not later than the effective filing date of the claimed invention, were owned by the same person or subject to an obligation of assignment to the same person.  Alternatively, the applicant or patent owner can provide a statement under 35 U.S.C. 102(c) and 37 CFR 1.104(c)(4)(ii) to the effect that the subject matter was developed and the claimed invention was made by or on behalf of one or more parties to a joint research agreement that was in effect on or before the effective filing date of the claimed invention, and the claimed invention was made as a result of activities undertaken within the scope of the joint research agreement; the application must also be amended to disclose the names of the parties to the joint research agreement.
A showing that the inventions were commonly owned or deemed to be commonly owned as of the effective filing date under 35 U.S.C. 100(i) of the claimed invention will preclude a rejection under 35 U.S.C. 102 or 103 based upon the commonly assigned case.







Allowable Subject Matter 
No claim is allowed.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA H ROARK whose telephone number is (571)270-1960.  The examiner can normally be reached on Mon to Fri generally 7:30-6:00 (with midday flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie WU can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JESSICA H ROARK/             Primary Examiner, Art Unit 1643